DETAILED ACTION
Applicants response and amendments (filed on 10/21/21) to the office action dated 07/21/21 are entered and considered. Claims 1-10 are newly amended. Claim 11 is newly added.
Claims 1-11 are currently under consideration.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Davitz and Jia Li on 01/19/2022.
The application has been amended as follows: 
Claims 1-11 have been allowed.
Claims 1-4 and 8-11 have been rewritten as follows:

Claim 1: A cell cryopreservation solution for long-term storage of a mammalian stem cell, comprising:
a human albumin;
a cryoprotectant comprising one or more of dimethyl sulfoxide, glycerin, and ethylene glycol; 
a salt buffer comprising Na+, K+, Mg2+, Cl-, and CH3COO- ions;
a vitamin; and
amino acids;
wherein the human albumin is present at a concentration of 1%-20% weight by volume (w/v),
the amino acids consist of a combination of glycine and arginine or a combination of leucine and phenylalanine, and 
 the amino acids are independently present at a concentration of 0.1 mol/L-0.5 mol/L.
Claim 2: The cell cryopreservation solution of claim 1, wherein the cryoprotectant is present at a concentration of 0.4 mol/L-2.2 mol/L.
Claim 3: The cell cryopreservation solution of claim 1, wherein concentrations of Na+, K+, Mg2+, Cl-, and CH3COO- in the salt buffer are one or more concentrations selected from the group consisting of:
a concentration of the Na+ ions being 0.1-0.2 mol/L;
a concentration of the K+ ions being 5-10 mmol/L;
a concentration of the Mg2+ ions being 1.5-5 mmol/L;
a concentration of the Cl- ions being 0.1-0.3 mol/L; and
a concentration of the CH3COO- ions being 40-60 mmol/L.
Claim 4: The cell cryopreservation solution of claim 1, wherein the vitamin is present at a concentration of 50 mmol/L-150 mmol/L.
Claim 8: A mammalian cell mixture, comprising:
a mammalian cell and the cell cryopreservation solution of claim 1.
Claim 9:
mixing the mammalian cell to be cryopreserved with the cell cryopreservation solution of claim 1, thereby obtaining a mammalian cell mixture;
cooling the mammalian cell mixture obtained in step (i) and storing the mammalian cell mixture in liquid nitrogen.
Claim 10: A kit for cell cryopreservation, comprising the cell cryopreservation solution of claim 1.
Claim 11: The mammalian cell mixture of claim 8, wherein the mammalian cell is a mesenchymal stem cell or a CAR-T cell.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the claims as currently amended require that the amino acids in the cryopreservation solution be either a combination of glycine and arginine or a combination of leucine and phenylalanine. This distinguishes the allowed claims from the prior art of record, which teaches a cryopreservation solution comprising at least 20 amino acids. The specific combination of either glycine and arginine or leucine and phenylalanine is not taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635